IRICINAL                                                                                      04/09/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0470


                                          DA 20-0470
                                                                          FILED
  STATE OF MONTANA,                                                      APR 0 9 2021
                                                                      Bowen Greenwood
                                                                    Clerk of Suprerne Court
               Plaintiff and Appellee,                                 State of Montana



  v.                                                                  ORDER

  TRACY REXFORD,

               Defendant and Appellant.


        On April 6, 2021, Appellant filed his opening brief. On April 7 the Court rejected
 the brief for noncompliance with the Montana Rules of Appellate Procedure.
        On April 8, Appellant resubmitted the same brief, dated April 6, 2021, without the
 required revisions.
        IT IS ORDERED that the brief is again rejected.
        IT IS FURTHER ORDERED that within ten (10)days ofthe date of this Order the
 Appellant shall electronically file with the Clerk of this Court this brief containing the
 necessary revisions specified in the Court's April 7, 2021 Order. Appellant shall serve
 copies of the revised brief on all parties of record;
        IT IS FURTHER ORDERED that no changes, additions, or deletions other than
 those specified in this Order may be made to the brief as originally filed; and
        IT IS FURTHER ORDERED that the times for any subsequent briefing contained
 in M. R. App. P. 13 shall run from the date offiling of the resubmitted brief and appendix.
        The Clerk is directed to provide a true copy of this Order to the Appellant and to all
 parties of record.
        DATED this 9th day of April, 2021.
                                                                       -4%